UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:5/31 Date of reporting period:8/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2012(Unaudited) DWS Clean Technology Fund Shares Value ($) Common Stocks 100.1% Austria 2.3% Andritz AG Verbund AG (Cost $389,528) Belgium 0.8% Barco NV(Cost $119,941) Canada 0.8% Potash Corp. of Saskatchewan, Inc.(Cost $118,820) France 2.8% Compagnie de Saint-Gobain(Cost $444,020) Germany 2.8% Bilfinger Berger SE(Cost $357,576) Hong Kong 4.7% China Everbright International Ltd. Guangdong Investment Ltd. (Cost $523,983) Japan 15.1% Komatsu Ltd. Nidec Corp. Nissan Motor Co., Ltd. Toray Industries, Inc. Toyota Motor Corp. (Cost $2,169,026) Korea 5.5% Duksan Hi-Metal Co., Ltd.* LG Chem Ltd. Samsung Electronics Co., Ltd. Sung Kwang Bend Co., Ltd. TK Corp. (Cost $686,777) Netherlands 4.9% Royal Imtech NV(Cost $634,782) Philippines 0.8% Metro Pacific Investments Corp.(Cost $109,886) Portugal 1.9% Galp Energia, SGPS, SA "B"(Cost $294,742) Spain 1.7% Ebro Foods SA Ence Energia y Celulosa SA (Cost $240,714) Sweden 1.4% Billerud(Cost $202,177) Switzerland 7.7% ABB Ltd. (Registered)* Sulzer AG (Registered) (Cost $1,114,480) United Kingdom 5.3% BG Group PLC(Cost $770,963) United States 41.6% AES Corp.* Altera Corp. Anadarko Petroleum Corp. Aqua America, Inc. Calpine Corp.* Cummins, Inc. Danaher Corp. Dover Corp. EQT Corp. Flowserve Corp. General Electric Co. General Motors Co.* Honeywell International, Inc. Kinder Morgan, Inc. Power Integrations, Inc. UGI Corp. (Cost $5,262,382) Total Common Stocks (Cost $13,439,797) Cash Equivalents 0.6% Central Cash Management Fund, 0.14% (a) (Cost $83,128) % of Net Assets Value ($) Total Investment Portfolio (Cost $13,522,925) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $13,523,254.At August 31, 2012, net unrealized depreciation for all securities based on tax cost was $192,401.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $669,231 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $861,632. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. At August 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Euro Stoxx 50 Index EUR 9/21/2012 5 ) S&P 500 E-Mini Index USD 9/21/2012 7 ) Total unrealized depreciation ) Currency Abbreviations EUR Euro USD United States Dollar At August 31, 2012 the DWS Clean Technology Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Industrials 47.9 % Utilities 17.9 % Energy 9.6 % Consumer Discretionary 9.3 % Materials 8.2 % Information Technology 5.4 % Consumer Staples 0.9 % Financials 0.8 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Austria $
